Title: To John Adams from Oliver Wolcott, Jr., 14 June 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department June 14 1799

I have the honor to enclose a letter from Isaac Parker Esquire Marshal of the District of Maine, recommending Josiah Reed, to be surveyor & Inspector of the Port of Thomaston in the District of Caldobourogh.
After due enquiry I take the liberty to recommend Silas Foster to be Commander of the Revenue Cutter General Greene which place is vacant by the resignation of Captain George Price, who has prefered the Navy service—
I enclose blank Commissions for these Offices in case the President shall be pleased to direct the appointments to be made
I have the honor to be / with the highest respect / Sir / Your Most Obedt Servant

Oliv: Wolcott